Citation Nr: 1744703	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-30 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1962 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2016, the Board remanded the claim for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's hypertension was not caused by or aggravated beyond its natural progression by service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  
A disability may be service-connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310(a), (b) (2016).

The record reflects that the Veteran has a current diagnosis of hypertension, which he attributes to his service-connected diabetes mellitus type II.  Therefore, he satisfies the first element of a secondary service connection claim - a current disability, and the second element of a secondary service connection claim - a service-connected disability. 

However, the record does not support the third element - a nexus (or connection) between the current disability and the service-connected disability.  

Although the Veteran is competent to report observable symptoms, neither he (nor the Board) has demonstrated the requisite specialized knowledge or training to provide an etiological opinion regarding his hypertension or its relationship to other service-connected disabilities; it is a complex question. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Medical evidence is needed to demonstrate whether the Veteran's current hypertension is related to his service-connected diabetes mellitus, type II, as it is a medical question not susceptible to lay observation.

The Veteran was provided a VA examination in June 2009.  The examiner reviewed the claims file and took a history from the Veteran, who stated that he was diagnosed with both diabetes mellitus and hypertension in 2004. There were no reports of renal insufficiency. The examiner then performed a full physical examination.  He opined that it was less likely than not that the Veteran's hypertension was cause by or the result of his diabetes mellitus, type II because they were diagnosed at the same time. Further, he stated that the there was no relationship between the two disabilities because the Veteran did not have renal diabetic insufficiency.  See June 2009 VA Examination.  

The Board finds the June 2009 opinion insufficient as the examiner appeared to rely solely on the Veteran's account of when the hypertension was diagnosed and did not account for medical evidence indicating that the Veteran's diabetes mellitus, type II pre-dated his hypertension diagnosis.  The earliest private treatment records are private records from April 2005.  The format of the private treatment records is such that several conditions are listed under "Past Medical History" next to boxes that can be checked to indicate the presence of a disability in the patient's history.  The April 2005 record contains a checked box indicating that the Veteran had a history of diabetes mellitus, but notably does not contain a check indicating a history of hypertension.  Additional records from later in April 2005 and early May 2005 also indicate a history of diabetes mellitus but not hypertension.  A record from late May 2005 contains a question mark next to hypertension and a record from still later that month contains a clinical impression of hypertension.  Thus, the treatment records indicate that the Veteran was diagnosed with diabetes prior to being diagnosed with hypertension.  Contemporaneous treatment records are more probative than a history given by the Veteran years later, due to the natural fallibility of the human memory.  In addition, the examiner did not address the theory of aggravation at all in his opinion.  Therefore, the June 2009 opinion is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

In September 2016, an addendum opinion was provided.  The examiner reviewed the claims file.  She determined that the Veteran's hypertension was less likely as not caused by or the result of his service-connected diabetes mellitus because at the time of his diagnosis of hypertension his renal function was normal, ruling out diabetes/diabetic (renal disease) as the cause of hypertension.  She further found that the medical evidence did not support aggravation of hypertension by service-connected diabetes; there was no evidence of the progression of hypertension, as the Veteran's renal function has remained normal.  She noted that the medical evidence shows that the Veteran's hypertension was well controlled.  She also stated that in the absence of abnormal creatinine and EGFR, it was less likely as not that the hypertension diagnosed after diabetes was caused by, the result of, or aggravated by the Veteran's service-connected diabetes, type II. See September 2016 Addendum Opinion. 

The Board finds that the September 2016 is of significant probative value.  In formulating her opinion, the examiner reviewed the claims file and relied on her own expertise, knowledge, and training.  She supported her opinion with a clear and thorough explanation, addressing both causation and aggravation of the Veteran's hypertension.  As such, this opinion is the most persuasive on the question of whether the Veteran's hypertension was caused by or aggravated by his service-connected diabetes mellitus, type II. 

The Board acknowledges that the Veteran has introduced treatise evidence into the record.  See May 2016 and September 2017 Informal Hearing Presentations. Although an attempt to establish a medical nexus to a disease or injury solely on generic information in a medical journal or treatise is too general and inconclusive, the Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, though, the treatises are not supported by a medical opinion showing "plausible causality" under the facts of the instant case.  Moreover, the treatise evidence is generic and outweighed by the September 2016 examiner's opinion, which specifically considered this Veteran.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in favor of this case does not reach the level of equipoise. Rather, the preponderance of the evidence weighs against a finding in favor of the Veteran's service connection claim for hypertension as secondary to diabetes mellitus, type II. Thus, the claim must be denied.

The Board has considered the Veteran's claim and decided entitlement based on the evidence. Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to service connection for hypertension as secondary to service connected diabetes mellitus, type II is denied. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


